Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  January 29, 2021                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice


                                                                                                               Brian K. Zahra
  162441(134)                                                                                                David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
                                                                                                          Megan K. Cavanagh
  IW, f/k/a IM,                                                                                           Elizabeth M. Welch,
                  Petitioner-Appellee,                                                                                  Justices
                                                                      SC: 162441
  v                                                                   COA: 350711
                                                                      Oakland CC: 2017-854298-PP
  MM,
             Respondent-Appellant.
  ______________________________________/

         On order of the Court, the motion to disqualify Chief Justice Bridget M.
  McCormack from participating in the decision of the case, upon de novo review by the
  other Justices, is DENIED.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   January 29, 2021

                                                                                 Clerk